     Case 2:17-cv-02121-TLN-DB Document 31 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM MARTIN HENDERSON,                          No. 2:17-cv-02121-TLN-DB
12                       Plaintiff,
13           v.                                          ORDER
14    CDCR DIRECTOR, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 21, 2020, the magistrate judge issued findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. (ECF No. 30.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued May 21, 2020 (ECF No. 30), are

28   ADOPTED IN FULL; and
                                                         1
     Case 2:17-cv-02121-TLN-DB Document 31 Filed 08/04/20 Page 2 of 2

 1          2. This action is DISMISSED without prejudice for failure to state a claim, failure to

 2   prosecute, and failure to obey a court order. See 28 U.S.C. § 1915A(b)(1); Fed. R. Civ. P. 41(b);

 3   L.R. 110.

 4          3. The Clerk of the Court is directed to close this case.

 5          IT IS SO ORDERED.

 6   DATED: August 3, 2020

 7

 8

 9                                                               Troy L. Nunley
                                                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
